Citation Nr: 1818776	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for vision impairment, to include cataracts and retinopathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from March 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for vision impairment, a cardiac disability, erectile dysfunction, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Sensorineural hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.

2.  Tinnitus was not manifested during service or within a year of separation from service and is not shown to be related to active service.

3.  Herbicide agents, to include Agent Orange, were used during the Veteran's service at the perimeter of U-Tapao Royal Thai Air Force Base (RTAFB).  Based on his credible assertions of serving along the perimeter of U-Tapao RTAFB, as such, it is as likely as not that the Veteran may be presumed to have been exposed to herbicide agents during active service in Thailand.

4.  The Veteran's diabetes mellitus, type II, is presumed to be related to his exposure to herbicide agents while serving in Thailand.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  With resolution of reasonable doubt in the Veteran's favor, Diabetes mellitus, type II is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Moreover, during the April 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The first question that must be addressed, therefore, is whether hearing loss and tinnitus were factually shown during service. 

The service treatment records are absent complaints, findings or diagnoses of hearing loss or tinnitus during service.  On the clinical examination in February 1970 for separation from service, the Veteran's ears were evaluated as normal; hearing was within normal limits. Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having hearing loss. 

Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss or tinnitus during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a compensable degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss and tinnitus can be service-connected on such a basis if shown within one year following separation from service.  However, the first showing of either was not within the first year after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97   (1997); 38 C.F.R. § 3.303 (b). Such evidence is lacking here as neither hearing loss nor tinnitus was noted in service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303 (d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, the Veteran does not have a hearing loss disability for VA purposes.  In March 2013, the Veteran underwent VA examination at which time although he was diagnosed as having sensorineural hearing loss in the frequency range of 400-4000 Hz and in the frequency range of 6000 Hz or higher frequencies in both ears, he did not meet the criteria for hearing loss disability for VA purposes.  

Thus, the medical evidence fails to show that the Veteran currently suffers from hearing loss for VA purposes.  38 U.S.C.A. § 1120; 38 C.F.R. § 3.303.  In the absence of competent evidence that a hearing loss disability for VA purposes exists and that such disability was caused by or aggravated by the Veteran's active duty service, the criteria for establishing service connection for bilateral hearing loss have not been established.  38 C.F.R. § 3.303. 

With respect to the Veteran's tinnitus, the Veteran clearly has a current disability.  The remaining question is whether there is medical evidence of a relationship between the current disability and the Veteran's active duty service.  No medical professional, however, has ever related this condition to the Veteran's active duty service. 

The March 2013 VA examiner noted that at least some tinnitus was as likely as not associated with the Veteran's hearing loss.  The examiner also found that the Veteran's sensorineural hearing loss was not at least as likely as not caused by or a result of an event during military service.  The examiner noted that hearing sensitivity was within normal limits on both the enlistment audiogram dated in March 1966 and the separation audiogram dated in February 1970 and that no significant shifts were seen.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of either hearing loss or tinnitus until a number of years after service.  

Thus, the record is absent evidence of hearing loss and tinnitus during active service; evidence of hearing loss and tinnitus within a year following service; credible evidence of continuity of hearing loss and tinnitus symptoms since service; competent evidence of a current hearing loss disability for VA purposes; and medical evidence of a nexus between hearing loss and tinnitus and the Veteran's active duty service. 

The Board must also consider the Veteran's own opinion that he has evidence of a nexus between hearing loss and tinnitus which are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses. Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107 (b) is not for application.

The Veteran also seeks service connection for diabetes mellitus, type II.  The Veteran does not contend, and the evidence does not demonstrate, that he had diabetes during service.  Instead, the Veteran contends that it is due to exposure to an herbicide agent during service; i.e., Agent Orange while in Thailand and Vietnam.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.)  The manual directs rating specialists to concede herbicide agent exposure to those who served in the U.S. Air Force at a number of RTAFBs.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Veteran testified at the April 2017 Board hearing that his home base was in South Dakota and that he went on temporary duty (TDY) and spent 21 months - on three "Arc Lights" and one "Young Tiger" overseas operations.  The Veteran testified that the first Arc Light, he spent six months in Guam as part of the Black Birds, the second Arc Light, he went to Kadena, Okinawa, and the third Arc Light, and he spent six months in U-Tapao, Thailand.  The Veteran testified that he was a Young Tiger between the first and second Arc Lights.  The Veteran testified that he was a member of a KC-135 crew, that he was probably in Vietnam once or twice a week, and that his crew did everything from refueling to moving personnel.

The Veteran testified, "[W]hen you're on the flight line, you have to go from one side of the base to the other."

The Board notes that the file includes a February 2013 memorandum, a formal finding of a lack of information required to corroborate Agent Orange exposure associated with a claim for service connection.  A request to the Joint Services Records Research Center (JSRRC) was not attempted as more detailed information than the Veteran had provided was required such as the location within Vietnam.  The AOJ noted that based on the Veteran's "Application to the State of Iowa for:  Vietnam Service Compensation," he listed the following dates of entry and departure from the Vietnam service area:  March 11, 1967 to June 3, 1967, April 3, 1969 to June 24, 1969, and September 9, 1969 to January 31, 1970; however, all requested documents from National Processing Records Center (NPRC) had been exhausted providing no evidence of Vietnam service and no information in regards to being on temporary duty orders to Vietnam.

In support of his claim, in May 2017, the Veteran submitted a buddy statement from W.L.P. which indicated that he joined the Air Force in 1967, assigned to Ellsworth Air Force Base in South Dakota where he met the Veteran and was assigned to his crew.  W.L.P. stated that during the three and one-half years at Ellsworth, the wing as a whole was sent overseas by Arc Light TDY, some to Guam, some to Okinawa, and some to U-Tapao Air Field in Thailand.  W.L.P. stated that he did not know if the plane landed in Vietnam but noted that the flight crew made comments that they did not want to know where they were and that they did not want to stay on the ground any longer than necessary.

As such, the Board must conclude that the evidence does not substantiate the Veteran's claim that he set foot in Vietnam.  The record does indicate, however, that the Veteran had TDY to U-Tapao; however, dates on the itinerary are illegible.  Temporary Duty Order - Military Form dated in February 1967 indicates effective on or about March 9, 1967 for approximately 90 days, for Project Arc Light.  AF Form 626, Request and Authorization for Temporary Duty - Military, dated in March 1969 indicates TDY effective on or about April 2, 1969, for approximately 70 days, amended in July 1969 to 80 days, for Operation Young Tiger.  AF Form 626 dated in August 1969 indicates TDY effective on or about September 9, 1969 for approximately 189 days for Project Arc Light.  There is a handwritten note that the Veteran was qualified for hostile fire pay on September 12, 1969 and signed by an Air Force pilot.    

Thus, the remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of the U-Tapao RTAFB.  The Board is satisfied that the Veteran has established this fact.  The Veteran's service personnel records verify that he was a jet engine mechanic/crew chief.  His records indicate that he was responsible for field level maintenance of aircraft.  He testified that he went on, near, and off of the perimeter of the base in pursuit of his duties.  

The Board notes that while the AOJ has not been able to corroborate the Veteran's testimony that his responsibilities took him to the perimeter of the base, there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibility of his service while at U-Tapao RTAFB.  He clearly appears to have served in an area that was close proximity to the base perimeter.  His statements indicate that he regularly had contact with the flight line.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C. § 1154 (a) (2012).  Moreover, his accounting as to the type of duties he performed within the perimeter of U-Tapao RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Upon review of the record, there is no evidence available that would refute the Veteran's recollections or cause the Board to question his credibility at this time. 

Therefore, based on his credible assertion of serving along the perimeter of U-Tapao RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for residuals of diabetes mellitus, type II, attaches.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2017).  Therefore, service connection for diabetes mellitus, type II, is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran seeks service connection for vision impairment, to include cataracts and diabetic retinopathy; a cardiac disability; erectile dysfunction; and peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, type II.  

A May 2012 medical record indicates an assessment of diabetes mellitus with neurological manifestations, ophthalmic manifestations, cardiovascular disease, and impotence.  The record, however, is inconsistent with respect to these disorders.  As such, the case should be remanded to provide current diagnoses and etiology of any current vision disorder, cardiac disorder, erectile dysfunction, and peripheral neuropathy.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his vision disorder, cardiac disorder, erectile dysfunction, and peripheral neuropathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA examination(s) with appropriate examiner(s).  The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner(s) should identify all current chronic vision and cardiac disorders and determine if the Veteran has diagnoses of erectile dysfunction and peripheral neuropathy.  For each diagnosed disorder identified, the examiner should provide an opinion as to whether each such disorder is at least as likely as not caused by or aggravated by diabetes mellitus, type II (and if aggravation is found, the baseline level of disability prior to such aggravation should be indicated).  

If coronary artery disease is found, that should be specifically noted and formally diagnosed with the medical findings leading to the diagnosis identified.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After any other further development necessary is accomplished, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


